Denison, J.
This was a suit brought by the distributees of an estate against an administrator, to, recover the balanceof tbe shares due them, and to have the orders and decrees of the probate court revised and corrected.
The principal question of law raised by tbe assignment of errors is as to tbe statute of limitations, whether the statute commences to run upon tbe individual orders of tbe probate court, from the *487time such orders are made in the progress of the administration ; or does it commence to run from the date of final settlement ?
The orders of the probate court, before the final settlement and discharge of the administrator, are in the nature of interlocutory decrees, and the statute does not run until after such final settlement and discharge.
There appears to be no error in this case that would warrant an interference with the verdict, or a reversal of the judgment.
The judgment is affirmed.
Affirmed.